Johnson, J.,
dissenting : — The judgment of the court below setting aside the will, is reversed by this court, on the application of the executors and others, who were served and made full defense, on the ground that one Forsythe, a legatee, who was a defendant, was not served or otherwise before the court below. No objection was made by any one, on this account, in the common pleas, or after appeal in the district court, before final trial and judgment.
The executors as such, defended for all claiming under the will, and so far as this court is advised, represented Forsythe as legatee. He does not complain and is not even a party before us. Without taking space to state the reason therefor I am of the opinion that under the wills act, and under the civil code, the plaintiffs in error, having made no objection at the proper time, can not ask a reversal of this judgment because Forsythe, a legatee only, was not before the court below.